DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office action.
Claims 1, 8, 13 and 17 are amended.
Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive.
The applicant’s representative argues that Li only process game developed based on browser environment:
 “As can be seen, Li discloses using a web content rendering engine of a computing device such as a web browser to process such as render game content. That is, Li discloses running a game developed based on the browser environment in the browser environment, which is different than processing "a game developed based on a browser environment" on a different platform that merely includes "the environment related to game development in the browser environment.”
	
	At least the applicant’s representative acknowledged that the game that is executed on the device of Li is a game developed based on the browser environment.
 And to emphasize the game is executed on the device that include the platform of fig. 4 as follow:

    PNG
    media_image1.png
    509
    742
    media_image1.png
    Greyscale

 And hence the JavaScript engine (408/404) relies on JS game engine 422(APIs) to access the native system 314. That an adaptation and translation into APIs of the native system 314: bridging between Layer 408 and Layer 314 in the platform 400. [Li 0031].

Specification
Corrected typo-error for the specification has been accepted end entered.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Claims
Place holders
functions
1
Bridging layer
Connect , encapsulate

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

((a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 10-12, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as anticipated by Li et al (US PG-Pubs 2017/0173467(from IDS)).

As per claim 1, Li discloses a method for game adaption, comprising:
 providing a browser-like environment for a mini-game platform:
[0027] Referring now to FIG. 4, in the illustrative embodiment, the computing device 100 may establish a system architecture 400 during operation. The system architecture 400 illustrates at least one potential embodiment of the system architecture 300 that supports web content including HTML5 and JavaScript.

 wherein the mini- game platform is a system on a terminal and able to run a game developed based on a browser environment that comprises an environment related to web pages and a game-related environment:
[0012] Referring now to FIG. 1, in an illustrative embodiment, a computing device 100 for web-based game rendering includes a web content rendering engine such as a web browser. The web rendering engine executes a game using web technologies such as HTML5 and JavaScript.


[0027] “shown, the illustrative system architecture 400 includes the native game engine 314”;

 a bridging layer:
[0030] “In the illustrative embodiment, the HTML5 APIs 410 include a document object model (DOM) 412, a canvas API 414, a web real-time communication (RTC) API 416, a web sockets API 418, a web audio API 420, and a JavaScript game engine API 422”;

a JavaScript (JS) layer:
[0029] “As shown, the HTML5 engine 406 establishes a JavaScript engine 408 and several HTML5 APIs 410
 
the JS layer is in charge of running of the game:
[0029] “The JavaScript engine 408 executes JavaScript code, such as web scripts downloaded by the HTML5 engine 406. The JavaScript code may be included as part of a script element of a hypertext document, as a separate script file, or as any other resource available to the HTML5 engine 406. In the illustrative embodiment, the HTML5 engine 406 may execute JavaScript code associated with the HTML5 game 402 as well as the JavaScript game engine object model 404”.

the bridging layer is configured to connect the system layer and the JS layer:
This element is interpreted under 35 U.S.C. 112(f) as the bridging layer (module) of fig. 2 that is executed processor of terminal (Fig. 5) based in steps of [0077.
Li teaches in fig. 4 engine/module 422 in a terminal (computing device). Module 422 is executed by the processor 120 of the computing device using steps described in [0031] to connect the native system and the JavaScript engine 408.

Examiner interpretation:
 [0031] “The JavaScript game engine API 422 receives calls from web scripts executed by the JavaScript engine 408 (for example, by the HTML5 game 402 and/or the JavaScript game engine and calls corresponding procedures of the native game engine 314.”
 
and configured to encapsulate capabilities of the system layer to be a uniform application programming interface (API) invoked by the JS layer:
This element is interpreted under 35 U.S.C. 112(f) as the bridging layer (module) of fig. 2 that is executed processor of terminal (Fig. 5) based in steps of [0026].
Li teaches in fig. 4 engine/module 422 in a terminal (computing device). Module 422 is executed by the processor 120 of the computing device using steps described in [0031] and [0036] to connect the native system BY APIs calls.
Examiner interpretation.
[0031] “The JavaScript game engine API 422 may call the native game engine 314 by executing one or more native function calls (e.g., function calls using a C or C++ calling convention or other similar native function call interface), by executing native bindings from a scripting language, or by otherwise invoking native code.” 
[0036]In block 508, the JavaScript game engine object model 404 generates one or more calls to the JavaScript game engine API 422 established by the HTML5 engine 406. For example, the JavaScript game engine object model 404 may convert method calls and/or other interactions between game engine objects of the JavaScript game engine object model 404 into corresponding function calls to the JavaScript game engine API 422.

and the browser-like environment comprises merely the environment related to game development in the browser environment:
[0012] Referring now to FIG. 1, in an illustrative embodiment, a computing device 100 for web-based game rendering includes a web content rendering engine such as a web browser. The web rendering engine executes a game using web technologies such as HTML5 and JavaScript;
[0029] The HTML5 engine 406 renders web content such as the HTML5 game 402. The HTML5 engine 406 may be embodied as a web browser, an application with an embedded web view component, or other graphical user interface of the computing device 100 rendering HTML5 web content and associated web technologies”;

Examiner interpretation:
 (HTML5 and JavaScript) with associated APIs is an environment related to development of game, and it is part of the platform in a device of fig.1-4.

processing, in response to that the game is running on the mini- game platform, game codes of the game with the browser-like environment:
[0012]” The game accesses a game engine object model established by the web rendering engine, which in turn accesses a game engine web API established by the web rendering engine. The game engine web API accesses a native game engine library of the computing device 100, which renders game content by generating native graphics library calls such as OpenGL calls”

  As Per claim 2, the rejection of claim 1 is incorporated and furthermore Li discloses:
 providing, for the mini-game platform, a first application programming interface (API) corresponding to a game-related document object mode (DOM) :
[0030]” In the illustrative embodiment, the HTML5 APIs 410 include a document object model (DOM) 412, a canvas API 414, a web real-time communication (RTC) API 416, a web sockets API 418, a web audio API 420, and a JavaScript game engine API 422. Of course, the HTML5 engine 406 may support additional HTML5 APIs 410 that are not illustrated”;

and a second API corresponding to a game-related browser object mode (BOM):
[0023] The web content renderer 306 may be embodied as any user application that renders web-based content, including hypertext documents, stylesheets, web script programs, images, and other web resources. In particular, the web content renderer 306 may provide a script engine or other execution environment for web scripts, including scripts provided by the web content game 302 and/or the game engine object model 304”;


[0018] the game engine object model module 202 is configured to issue, by a scripting environment established by a web rendering engine of the computing device 100, one or more calls to a game engine interface established by the web rendering engine. The calls to the game engine interface may include sprite commands, animation commands, input device commands, physics engine commands, three-dimensional animation commands, or other game engine commands. The game engine object model module 202 may be further configured to access, by the web scripting environment, a game engine object model established by the web scripting environment and issue the calls to the game engine interface in response to accessing the game engine object model. The game engine object model may be embodied as an abstracted model of the game engine interface that is adapted to the web scripting environment”;

Examiner interpretation:
 See also fig. 4 and [0041: where the html5 can access canvas element based on DOM API or canvas API.

As Per claim 3, the rejection of claim 1 is incorporated and furthermore Li discloses:
updating the browser-like environment on the mini-game platform to obtain an updated browser-like environment:
[0029] “As shown, the HTML5 engine 406 establishes a JavaScript engine 408 and several HTML5 APIs 410. The JavaScript engine 408 executes JavaScript code, such as web scripts downloaded by the HTML5 engine 406. The JavaScript code may be included as part of a script element of a hypertext document, as a separate script file, or as any other resource available to the HTML5 engine 406.
[0030] “In the illustrative embodiment, the HTML5 APIs 410 include a document object model (DOM) 412, a canvas API 414, a web real-time communication (RTC) API 416, a web sockets API 418, a web audio API 420, and a JavaScript game engine API 422. additional HTML5 APIs 410 that are not illustrated.
[0026] “For example, the native game engine 314 may render game content by generating one or more OpenGL calls. In some embodiments, the native game engine 314 may provide additional game functionality such as user input management, physics modeling, and other game services.

Examiner interpretation:
 Additional APIs or functions to the browser make an updated browser.

As Per claim 8, the rejection of claim 1 is incorporated and furthermore Li discloses:
 determining, in response to running of the game, a game engine for the game from a game engine adaption layer, wherein the browser-like environment is provided for the game engine adaption layer; and processing the game codes of the game via the game engine: 
[0018] “The game engine object model may be embodied as an abstracted model of the game engine interface that is adapted to the web scripting environment. The game engine object model module 202 may be further configured to execute game logic by the web scripting environment. The game logic may generate calls to the game engine interface as well as one or more calls to a web application programming interface established by the web rendering engine, such as a document object model, a web real-time communication interface, a web sockets interface, a web audio interface, or other web application programming interface. The web scripting environment may be embodied as a JavaScript engine”;
[0019] The game engine binding module 204 is configured to issue one or more calls to a native game engine library of the computing device 100 in response to the calls issued to the game engine interface. The game engine binding module 204 may be configured to translate, by the game engine interface, the calls to the game engine interface into the calls to the native game engine library


As per claim 10 Li discloses a terminal comprising:

 [0013] “As shown in FIG. 1, the computing device 100 illustratively includes a processor 120, an input/output subsystem 122, a memory 124, a data storage device 126, and communication circuitry 128”;

the one or more programs when executed, being operable with the processor to:
 provide a browser-like environment for a mini-game platform:
[0027] Referring now to FIG. 4, in the illustrative embodiment, the computing device 100 may establish a system architecture 400 during operation. The system architecture 400 illustrates at least one potential embodiment of the system architecture 300 that supports web content including HTML5 and JavaScript.


wherein the mini- game platform is a system on a terminal and able to run a game developed based on a browser environment that comprises an environment related to web pages and a game- related environment:
[0012] Referring now to FIG. 1, in an illustrative embodiment, a computing device 100 for web-based game rendering includes a web content rendering engine such as a web browser. The web rendering engine executes a game using web technologies such as HTML5 and JavaScript.

 the mini-game platform comprises a system layer:
[0027] “shown, the illustrative system architecture 400 includes the native game engine 314”;

a bridging layer:
[0030] “In the illustrative embodiment, the HTML5 APIs 410 include a document object model (DOM) 412, a canvas API 414, a web real-time communication (RTC) API 416, a web sockets API 418, a web audio API 420, and a JavaScript game engine API 422”;

and a JavaScript (JS) layer:
[0029] “As shown, the HTML5 engine 406 establishes a JavaScript engine 408 and several HTML5 APIs 410

 the JS layer is in charge of running of the game:
[0029] “The JavaScript engine 408 executes JavaScript code, such as web scripts downloaded by the HTML5 engine 406. The JavaScript code may be included as part of a script element of a hypertext document, as a separate script file, or as any other resource available to the HTML5 engine 406. In the illustrative embodiment, the HTML5 engine 406 may execute JavaScript code associated with the HTML5 game 402 as well as the JavaScript game engine object model 404”.

 the bridging layer is configured to connect the system layer and the JS layer :
[0031] “The JavaScript game engine API 422 receives calls from web scripts executed by the JavaScript engine 408 (for example, by the HTML5 game 402 and/or the JavaScript game engine object model 404) and calls corresponding procedures of the native game engine 314.”

and configured to encapsulate capabilities of the system layer to be a uniform application programming interface (API) invoked by the JS layer, 
[0031] “The JavaScript game engine API 422 may call the native game engine 314 by executing one or more native function calls (e.g., function calls using a C or C++ calling convention or other similar native function call interface), by executing native bindings from a scripting language, or by otherwise invoking native code.” 
[0036]In block 508, the JavaScript game engine object model 404 generates one or more calls to the JavaScript game engine API 422 established by the HTML5 engine 406. For example, the JavaScript game engine object model 404 may convert method calls and/or other interactions between game engine objects of the JavaScript game engine object model 404 into corresponding function calls to the JavaScript game engine API 422.


[0012] Referring now to FIG. 1, in an illustrative embodiment, a computing device 100 for web-based game rendering includes a web content rendering engine such as a web browser. The web rendering engine executes a game using web technologies such as HTML5 and JavaScript;
[0029] The HTML5 engine 406 renders web content such as the HTML5 game 402. The HTML5 engine 406 may be embodied as a web browser, an application with an embedded web view component, or other graphical user interface of the computing device 100 capable of rendering HTML5 web content and associated web technologies”;
Examiner interpretation:
 (HTML5 and JavaScript) with associated APIs is an environment related to development of game, and it is part of the platform in a device of fig.1-4.

 and process, in response to that the game is running on the mini-game platform, game codes of the game with the browser-like environment:
[0012]” The game accesses a game engine object model established by the web rendering engine, which in turn accesses a game engine web API established by the web rendering engine. The game engine web API accesses a native game engine library of the computing device 100, which renders game content by generating native graphics library calls such as OpenGL calls”

  Claims 11, 12, 17 are the terminal claim corresponding to method claims  2, 3, 8 , and rejected under the same rational set forth in connection with the rejection of claims 2, 3, 8 above. 
Claim 19 is the non-transitory computer readable storage medium claim corresponding to system claims 10 and rejected under the same rational set forth in connection with the rejection of claims 10above
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 and 13-16 are rejected under 35 U.S.C. 103 as being un-patentable over Li et al (US PG-Pubs 2017/0173467(from IDS)) in view of Collier et al (US PG-Pubs 2017/0255455) hereinafter collier.
As Per claim 4, the rejection of claim 3 is incorporated and furthermore Li does not explicitly disclose:
 obtaining at least one popular browser environment excluded by the browser-like environment; and adding the at least one popular browser environment to the browser-like environment to obtain the updated browser-like environment:

  obtaining at least one popular browser environment excluded by the browser-like environment; and adding the at least one popular browser environment to the browser-like environment to obtain the updated browser-like environment:
[0016]”In alternative embodiments, aspects of the present invention may "reveal" additional features based on features routinely used by the user. For example, aspects of the present invention may automatically install or add features that are associated with features that are commonly used by a user. As an example, if a user commonly uses a debugging feature, aspects of the present invention may add or install additional features that relate to the debugging feature. 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate teaching of Collier into teaching of Li to customize such browser extension and API (features) for a game application. Certain applications/games may find that they do not utilize certain features/API, while other applications/games may find that they may benefit from additional features not currently installed or available in the application/game.
Underutilized or unused features/API that are currently installed can waste computing resources, such as disk space, processing resources, memory resources, etc, and removing such features/APIs manage the resource effectively specifically on devices with limited resource. Furthermore productivity and user experience may be optimized when certain features exist that a user may wish to use, (when these features are unknown to the user e.g., if these features are not currently installed), thus improving such application/game user interaction and experience.

As Per claim 5, the rejection of claim 4 is incorporated and furthermore Li does not disclose:
 obtaining cumulative number of times of usage of each of a plurality of browser {YB:00860472.DOCX } -20-environments within a first preset period; 
arranging the plurality of browser environments to be a sequence according to the cumulative number of times of the usage of each of the plurality of browser environments within the first preset period; 
determining, among browser environments arranged before a preset position of the sequence of the plurality of browser environments, whether at least one browser environment excluded by the browser-like environment exists;
 and marking, in response to that the at least one browser environment excluded by the browser- like environment exists, the at least one browser environment as the at least one popular environment.  
Collier discloses:
obtaining cumulative number of times of usage of each of a plurality of browser {YB:00860472.DOCX } -20-environments within a first preset period;
[0081] As shown in FIG. 7, process 700 may include monitoring application usage (step 710). For example, as described with respect to the usage monitoring module 610 of FIG. 6, the application customization component 96 may monitor usage information with the application, such as features used by the user, the frequency in which features are used, user interactions with the application, etc.
[0078]”As another example, the customization rules repository 630 may store a rule to remove a feature when the feature has not been used for a threshold frequency. For example, the rule may state that a feature should be removed when the feature has been used less than a threshold number of times in a particular period of time (e.g., used 3 times in 90 days).
arranging the plurality of browser environments to be a sequence according to the cumulative number of times of the usage of each of the plurality of browser environments within the first preset period:
[0078]”For example, the customization rules repository 630 may store a rule to add an extension of a debugging feature (or other related feature) if the debugging feature has been used greater than a threshold number of times in a particular period of time. 
Examiner interpretation:
As Collier determine the usage frequencies of each features and compare it to the threshold to determine feature to add or remove based on such determination, it is obvious to one ordinary skill in the art to arrange such features based on frequencies of usage and separate list to add from list to remove based on such comparison.

determining, among browser environments arranged before a preset position of the sequence of the plurality of browser environments, whether at least one browser environment excluded by the browser-like environment exists:
[0078]” Customization rules repository 630 may store a rule to add a related feature when a particular feature has been used greater than a threshold number of times. For example, the customization rules repository 630 may store a rule to add an extension of a debugging feature (or other related feature) if the debugging feature has been used greater than a threshold number of times in a particular period of time.”

 and marking, in response to that the at least one browser environment excluded by the browser- like environment exists, the at least one browser environment as the at least one popular environment:
[0019]”In embodiments, the systems and/or methods may identify additional features of the software application to install based on the usage of similar and/or related installed features of the software application; and automatically install the additional features and adding menu items for the additional features to the menus of the software application.   

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate teaching of Collier into teaching of Li to customize such browser extension and API (features) for a game application. Certain applications/games may find that they do not utilize certain features/API, while other applications/games may find that they may benefit from additional features not currently installed or available in the application/game.
Underutilized or unused features/API that are currently installed can waste computing resources, such as disk space, processing resources, memory resources, etc, and removing such features/APIs manage the resource effectively specifically on devices with limited resource. Furthermore productivity and user experience may be optimized when certain features exist that a user may wish to use, (when these features are unknown to the user e.g., if these features are not currently installed), thus improving such application/game user interaction and experience.

As Per claim 6, the rejection of claim 3 is incorporated and furthermore Li does not disclose:
obtaining at least one unpopular environment from the browser-like environment; and removing the at least one unpopular environment from the browser-like environment to obtain the updated browser-like environment:
Collier discloses:

[0078]” As another example, the customization rules repository 630 may store a rule to remove a feature when the feature has not been used for a threshold frequency. For example, the rule may state that a feature should be removed when the feature has been used less than a threshold number of times in a particular period of time (e.g., used 3 times in 90 days).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate teaching of Collier into teaching of Li to customize such browser extension and API (features) for a game application. Certain applications/games may find that they do not utilize certain features/API, while other applications/games may find that they may benefit from additional features not currently installed or available in the application/game.
Underutilized or unused features/API that are currently installed can waste computing resources, such as disk space, processing resources, memory resources, etc, and removing such features/APIs manage the resource effectively specifically on devices with limited resource. Furthermore productivity and user experience may be optimized when certain features exist that a user may wish to use, (when these features are unknown to the user e.g., if these features are not currently installed), thus improving such application/game user interaction and experience.


determining whether the browser-like environment comprises at least one browser environment, wherein cumulative number of times of usage of each of the at least one browser environment within a second preset period is smaller than a preset times threshold; and marking, in response to that the at least one browser environment exists, the at least one browser environment as the at least one unpopular environment.  
Collier discloses:
determining whether the browser-like environment comprises at least one browser environment, wherein cumulative number of times of usage of each of the at least one browser environment within a second preset period is smaller than a preset times threshold:
[0019] “analyzing the monitored usage to identify features of the software application that do not satisfy threshold usage criteria (e.g., have not been used more than a threshold number of times in a threshold period of time); automatically removing menu items for the identified features from the menus of the software application;

marking, in response to that the at least one browser environment exists, the at least one browser environment as the at least one unpopular environment:
[0079]” For example, the customization engine 640 may identify that a customization rule has been satisfied based on the usage history as monitored by the usage monitoring module 610 and/or the user's information stored by the user information repository 620. As an example, the customization engine 640 may identify the satisfaction of a customization rule to remove a feature when the feature has not been used for a period of time (e.g., when the usage history, as determined by the usage monitoring module 610, indicates that the feature has not been used for the period of time specified in the customization rule).  


It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate teaching of Collier into teaching of Li to customize such browser extension and API (features) for a game application. Certain applications/games may find that they do not utilize certain features/API, while other applications/games may find that they may benefit from additional features not currently installed or available in the application/game.
Underutilized or unused features/API that are currently installed can waste computing resources, such as disk space, processing resources, memory resources, etc, and removing such features/APIs manage the resource effectively specifically on devices with limited resource. Furthermore productivity and user experience may be optimized when certain features exist that a user may wish to use, (when these features are unknown to the user e.g., if these features are not currently installed), thus improving such application/game user interaction and experience.

 Claims 13, 14, 15, 16 are the terminal claim corresponding to method claims  4, 5, 6, 7 and rejected under the same rational set forth in connection with the rejection of claims 4, 5, 6, 7 above. 

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being un-patentable over Li et al (US PG-Pubs 2017/0173467(from IDS))hereinafter Collier in view of NAN et al (CN105224363A) hereinafter NAN.


As Per claim 9, the rejection of claim 8 is incorporated and furthermore Li does not explicitly disclose:
determining a game type of the game; and determining, according to a correspondence relationship between game types and game engines, a game engine corresponding to the game type of the game as the game engine.
NAN discloses:
determining a game type of the game; and determining, according to a correspondence relationship between game types and game engines, a game engine corresponding to the game type of the game as the game engine.
NAN page 4” Step 104: Query whether the terminal device is installed with an engine that drives the application.
In this step, different engines may be required for different applications. For example, for each game in the
game control, some games need to be driven by the Egret engine, and some games require the Laya engine.
…
A11. Obtain an application type corresponding to the application loading request and an application class identifier.
In this step, the application class identifier is used to identify whether the application class to which the application belongs is a game class, a payment class, a search class, or an entertainment class.
The application type refers to the type of application under the application class, and each application type corresponds to an engine. For example, in the game application in the game class, the game application type
may include, but is not limited to, an egret type and a Raya type, wherein the game of the egret type corresponds to the egret engine, that is, the egret engine is required to drive, The type of game corresponds to the Raya engine, which requires the Raya engine to be driven. Among them, the Egret Engine is an open source free game framework for building 2D games, demos and other graphical interface interaction applications. The Egret Engine is developed using the TypeScript scripting language.
…
A12. Query a mapping relationship between the preset application class identifier and the engine set, and obtain
an engine set of the acquired application class identifier mapping. A13, querying the obtained engine centralized application type and engine mapping relationship, and obtaining an engine of the acquired application type mapping;

	It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate teaching of NAN into
teaching of Li I order for  The time to download engines for games is performed, for effectively saving network flow rate of operating application program at the time needed to improve application program operating efficiency based on invoking the document platform and mounting the engine loading application program. Thus, the lifting game operation efficiency is improved effectively while reducing running swim to the network flow rate.
 Claim 18 is the terminal claim corresponding to method claim 9 and rejected under the same rational set forth in connection with the rejection of claim 9 above. 
Pertinent art:

8321798B2: A container browser or a super browser stores browsers and enables a user to launch any stored web browser and display a designated web page from a preferred browser.
9112827B2:
A network resource, such as a page, may be loaded or rendered in different manners on a plurality of different browsers. Identified as the most appropriate browser for viewing a requested network resource.
9256696B2:
The identified set of Web page elements can be utilized to determine at the computing device one of the installed Web browser applications for the Web page. The determination of the one installed Web browser application can varies from Web page-to-Web page.
US20100218106A1: 
Selecting a preferred browser according to the at least one preference tag; and initiating the preferred browser.
US20110212783A1:
Selecting, based on the transfer candidate server scores, one of the non-overloaded transfer candidate servers for migrating the user (games); and migrating data associated with the user to the selected non-overloaded transfer candidate server

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155.  The examiner can normally be reached on Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/BRAHIM BOURZIK/         Examiner, Art Unit 2191  

/Ted T. Vo/         Primary Examiner, Art Unit 2191